DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims

Claims 1-18 are pending in this Office Action.
Claim Objections


Claims are objected to because of the following informalities:  
Claim 1, page 2 line 2, recites “a first network device comprising first circuitry,…”.  Should be corrected to say: “a first network device comprising 
 Claim 1, page 2 line 6, recites “transmitting, to the second device:”. Should be corrected to say: “transmitting, to the second network device:”.
Claim 1, page 2 line 7, recites “first information indicative of the data…”. Should be corrected to say: “first information indicative of the receiving data…”.
Claim 1, page 2 line 10, recites “second information indicative of the receiving data…”. Should be corrected to say: “second information indicative of the data…”.
Appropriate correction is required.
Claim Interpretation



The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention. 
Claims 1, 3, 5-8, 12-13, 18  are rejected under 35 U.S.C. 103 as being unpatentable over (US 2015/0125152 A1) Philip Ji et al., hereinafter “Ji” in view of (US 2016/0261350 A1) Kentaro Nakamura et al., hereinafter “Nakamura”.
Regarding claim 1, Ji disclose a system comprising (Ji: Fig.1-3, optical transmitter end 100, and optical receiver end 200 over a WDM system, ¶¶ [0021]-[0024]): 
a first network device comprising first circuitry, wherein the first network device is configured to perform operations comprising (Ji: Fig.1-3, first network device 100, includes circuitry 101-118, performs transmission operation, ¶¶ [0021]-[0024]): 
receiving data to be transmitted to a second network device over an optical communications network (Ji: Fig.1-3, receiving data 113 (Data 1, 2, 3), applying the data onto subcarriers and modulating each subcarrier to be transmitted to second network node e.g., 200 over optical fibers (output ports 119, 120), ¶¶ [0021]-[0024], [0027]- [0028]); and 
transmitting, to the second device:
 first information indicative of the data using a first communications link of the optical communications network, wherein the first information is transmitted using a first subset of optical subcarriers (Ji: Fig.1-3, controller 300, has first and second communication link/fiber (1-M), the information of incoming directions contain useful signals e.g., which links should contain signal or which subcarriers or subset of subcarriers are used etc… the supper-channel signal having different subcarrier arrangements e.g., 119, 122 (the output is configurable and variable) for configuration of the aggregate 118 (output port 119, 120 that connected to each output link), ¶¶ [0054], [0058], [0023], [0025], [0022]-[0026]), and 
second information indicative of the data using a second communications link of the (Ji: Fig.1-3, controller 300, has first and second communication link/fiber (1-M), the information of incoming directions contain useful signals e.g., which links should contain signal or which subcarriers or subset of subcarriers are used etc… the supper-channel signal having different subcarrier arrangements e.g., 119, 122 (the output is configurable and variable) for configuration of the aggregate 118 (output port 119, 120 that connected to each output link), ¶¶ [0054], [0058], [0023], [0025], [0022]-[0026]), and wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers (Ji: Fig.1-3, in some embodiments after passing the subcarrier aggregator 118, each output port, e.g., 119 and 120 will have super-channel with different subcarrier arrangement, e.g., 121 and 122, ¶¶ [0025], [0023]-[0024],[0054], [0058]).
Ji does not expressly teaches first and second information indicative of the received data using first or second communication link.   
However, Nakamura disclose first information indicative of the data using a first communications link (Nakamura: Fig.1 and 4A-B, path information notification unit 12A notifies transmitting and receiving side 20, 30, path setting information includes directional path information of the path of super channel set by path setting unit 11A, the pieces of information such as path setting and bands information are received of transmitting side of transmission device 20, ¶¶ [0035]-[0040], see claims 1-3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in system of Ji a first and second information indicative of the received data using first or second communication Nakamura because in this way, the path setting information can be detected at the transmitter side and subcarrier is decided (wavelength) and wavelength selection unit can output optical signals to path 1 and path 2 respectively this provides flexibility to the overall system.  See MPEP 2143.I (A-D).
Regarding claim 3, the combination of Ji disclose the system of claim 1, wherein the first information is different from the second information  (Ji: Fig.1-3, controller 300, controls the first and second communication link/fiber (1-M) output by receiving the incoming first or second information directions contain useful signals e.g., which links should contain signal or which subcarriers or subset of subcarriers are used etc… the supper-channel signal having different subcarrier arrangements e.g., 119, 122 (the output is configurable and variable) for configuration of the aggregate 118 (output port 119, 120 that connected to each output link), ¶¶ [0054], [0058], [0023], [0025], [0022]-[0026], further see Nakamura Fig. 4A/B, ¶¶ [0058]-[0059]).
Regarding claim 18, the combination of Ji disclose the system of claim 1, wherein each of the optical subcarriers in the first subset of optical subcarriers and the second subset of optical subcarriers is a respective Nyquist subcarrier (Ji: Fig.1-3, different subcarrier identified by reference number 110, 111, the modulated subcarriers may be reconfigurable modulation format BPSK, QPSK, 8PSK and the data processed by DSP and applied advance processing e.g., digital Nyquist filter, ¶¶ [0023]).
Regarding claim 5, the combination of Ji disclose the system of claim 1, wherein the first subset of optical subcarriers is selected from a plurality of optical subcarriers allotted to the first network device (Ji: Fig.1-3, individual output 107, 108, 109, through subcarriers demultiplexer 106, each containing one differ subcarrier identified by reference numbers 110 and 111, modulation signals 116, 117 are sent to subcarrier aggregator 118 which consist of N inputs and M outputs each allotted subcarriers are selected to appropriate or respective output ports 119 and 120,  ¶¶ [0023], [0024], [0036]).

Regarding claim 6, the combination of Ji disclose the system of claim 5, wherein the optical subcarriers of the first subset of optical subcarriers are associated with respective frequencies that are contiguous with one another in a frequency domain (Ji: Fig.1-3, in some embodiment to meet flexibility demand super-channel transceiver has been design to allow various parameters to be reconfigurable such as center wavelength/frequency and power level, ex. Number subcarriers can be adjusted for spacing between adjacent subcarriers can also be tuned dynamically  (e.g., being adjacent or contiguous with one another in frequency or optical domain whether is first or second subset of optical subcarrier since it is variable and adjustable),  ¶¶ [0021]).
Regarding claim 7, the combination of Ji disclose the system of claim 5, wherein the second subset of optical subcarriers is selected from the plurality of optical subcarriers allotted to the first network device (Ji: Fig.1-3, individual output 107, 108, 109, through subcarriers demultiplexer 106, each containing one differ subcarrier identified by reference numbers 110 and 111, modulation signals 116, 117 are sent to subcarrier aggregator 118 which consist of N inputs and M outputs each allotted subcarriers are selected to appropriate or respective output ports 119 and 120,  ¶¶ [0023], [0024], [0036]).
Regarding claim 8, the combination of Ji disclose the system of claim 7, wherein the optical subcarriers of the second subset of optical subcarriers are associated with respective (Ji: Fig.1-3, in some embodiment to meet flexibility demand super-channel transceiver has been design to allow various parameters to be reconfigurable such as center wavelength/frequency and power level, ex. Number subcarriers can be adjusted for spacing between adjacent subcarriers can also be tuned dynamically (e.g., being adjacent or contiguous with one another in frequency or optical domain whether is first or second subset of optical subcarrier since it is variable and adjustable),  ¶¶ [0021]).
Regarding claim 12, the combination of Ji disclose the system of claim 1, wherein a number of optical subcarriers in the first subset of optical subcarriers is the same as a number of optical subcarriers in the second subset of optical subcarriers (Ji: Fig.1-6, particularly Fig. 1 shows the output port 119 and 120 having different number of subcarriers for the first subset 121 and different number of subcarriers for the second subset 122, however, subcarrier aggregator has variable input and variable output therefore the output of each subcarrier can also be changed, ¶¶ [0025], [0023]-[0026]).
Regarding claim 13, the combination of Ji disclose the system of claim 1, wherein a number of optical subcarriers in the first subset of optical subcarriers is different from a number of optical subcarriers in the second subset of optical subcarriers (Ji: Fig.1-6, particularly Fig. 1 shows the output port 119 and 120 having different number of subcarriers for the first subset 121 and different number of subcarriers for the second subset 122, however, subcarrier aggregator has variable input and variable output therefore the output of each subcarrier can also be changed, ¶¶ [0025], [0023]-[0026]).
Regarding claim 18, the combination of Ji disclose the system of claim 1, wherein each (Ji: Fig.1-6, For digital transmitter, which is the likely technology for variable transmitter, the data 113 is processed by a digital signal processor (DSP) 114, which sets the modulation format and applies advanced processing (e.g. digital Nyquist filtering, impairment precompensation, etc.) ¶¶ [0023]).
 




Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Nakamura and further in view of (US 2010/0284687 A1) Alberto Tanzi et al., hereinafter “Tanzi”.
Regarding claim 2, the combination of Ji disclose the system of claim 1, but does not expressly disclose wherein the first information and the second information are identical.
However, Tanzi disclose wherein the first information and the second information are identical (Tanzi: Fig. 1A/1B, two way communication, optical protection module 30 on transmitting and receiving side provides 1+1 protection which requires same first data/information transmitted in working line Txw 49w and same second information/data to be transmitted on line Txp 49p between two nodes, ¶¶ [0018], [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji as such that the first information and the second information are identical as taught by Tanzi specially in a scenarios when the same information is transmitted over the network to a same destination while it is required to be protected.   In 1+1 protection scheme the same data is being transmitted over two different path in case of loss of signal or signal degradation.  See Tanzi paragraph [0002], .


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Nakamura and further in view of (US 2004/0057724 A1) Markku Oksanen et al., hereinafter “Oksanen”.
Regarding claim 4, the combination of Ji disclose the system of claim 1, wherein the first communications link and the second communications link form but does not expressly disclose at least a portion of a communications ring that communicatively interconnects the first network device and the second network device.
However, Oksanen disclose at least a portion of a communications ring that communicatively interconnects the first network device and the second network device (Oksanen: Fig.1-3, optical network of Fig. 3, comprises of three routers e.g., first or second network devices connected to two rings via optical interface, traffic between (portion of communication ring) router 1 and 2 is 1+1 protection: fiber 21 is working fiber and 23 is protection fiber ¶¶ [0030]-[0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji as such that a portion of a communications ring that communicatively interconnects the first network device and the second network device as taught by Oksanen because the combination network of Ji is utilized in optical ring topologies it provides high degree of availability in the presence of failure while being topologically simple.  Although links can fail because of fiber cut and nodes may fail because of power outages but ring network is resilient to failure because of two separate paths .


Claims 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ji in view of Nakamura and further in view of (US 2018/0220209 A1) Paola Iovanna et al., hereinafter “Iovanna”.
Regarding claim 17, the combination of Ji disclose the system of claim 1, wherein but does not expressly disclose the first network device comprises one or more hub network devices, and wherein the second network device comprise one or more leaf network devices.
However, Iovanna the first network device comprises one or more hub network devices, and wherein the second network device comprise one or more leaf network devices (Iovanna: Fig.1-2, optical ring 10 comprises of Hub node and leaf nodes A, B and C ¶¶ [0027], [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Ji to form an optical ring having plurality of leaf network device with at least one hub network device as taught by Iovanna so that the hub network device to operate as central node (e.g., OLT) and leaf network device as an active node or passive nodes (e.g., ONT or ONU).  See MPEP 2143.I (A-D).


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0245627 A1) Jeffrey T. Rahn, et al., hereinafter “Rahn” in view of (US 2016/0261350 A1) Kentaro Nakamura et al., hereinafter “Nakamura”. 
Regarding claim 1, Rahn disclose a system comprising (Rahn: Fig.10, node 202-1): 
(Rahn: Fig.10, node 202-1), wherein the first network device is configured to perform operations comprising (Rahn: Fig.10, node 202-1), ¶¶ [0021]-[0024]): 
receiving data to be transmitted to a second network device over an optical communications network (Rahn: Fig. 2, 10 optical network 200a, node 202 receiving client data 352-1 ~ 352-4, for transmission in the network, ¶¶ [0087], [0165]-[0168]); and transmitting, to the second device (Rahn: Fig. 2, 10 optical network 200a, node 202-1 transmitting to second nodes e.g., 202-2,202-4, 202-8), ¶¶ [0087], [0165]-[0168]):
 first information indicative of the data using a first communications link of the optical communications network, wherein the first information is transmitted using a first subset of optical subcarriers (Rahn: Fig. 2, 10 node 202 one or more subcarrier SC1-SC4, may be routed to different node 202, first SC1 routed to node 202-2, and SC2 is routed to 202-8, SC1-SC4 may be routed to node 202-4 from 202-1,… plurality independent data stream, DSP configured, first of plurality of optical subcarrier carries data indicative of first data stream (information) may be routed accordance with the path or route over which a corresponding subcarrier is transmitted, ¶¶ [0008], [0015], [0016], [0053], [0141]-[0142]), and 
second information indicative of the data using a second communications link of the optical communications network, wherein the second information is transmitted using a second subset of optical subcarriers (Rahn: Fig. 2, 10 node 202 one or more subcarrier SC1-SC4, may be routed to different node 202, first SC1 routed to node 202-2, and SC2 is routed to 202-8, SC1-SC4 may be routed to node 202-4 from 202-1,… plurality independent data stream, DSP configured, second of plurality of optical subcarrier carries data indicative of second data stream (information) may be routed accordance with the path or route over which a corresponding subcarrier is transmitted, ¶¶ [0008], [0015], [0016], [0053], [0141]-[0142]), and wherein the first subset of optical subcarriers is different from the second subset of optical subcarriers (Rahn: Fig. 4A & 4B, subcarrier SC1 being different from the second subcarrier SC4,  ¶¶ [0096], [0097]).
Although Rahn does not expressly teaches first and second information indicative of the received data using first or second communication link.   However, Rahn disclosed in several paragraphs [0008], [0141], [0016] the output of modulated optical signal that include plurality of optical subcarriers carries e.g., SC1 carrying signals or data indicative of client data stream according to subcarriers may be effectively routed to desired receiver of particular node.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deduced from system of Rahn to realize that inherently first and second information indicative of the received data using first or second communication link is taught by Rahn because of information in header of the client data stream may include routing information for end to end routing.  See MPEP 2143.I (A-D).
Allowable Subject Matter













Claims 9-11, and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion











The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
 (US 2009/0232492 A1) 		Loudon Blair et al., 
(US 2011/0236013 A1) 		Maurizio Gazzola et al., 
(US 2019/0181960) 		Wu et al. 













The Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant is respectfully requested that when considering the references, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention not only the paragraphs cited. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBAS H ALAGHEBAND whose telephone number is (571)270-5964.  The examiner can normally be reached on Monday-Friday 9:00 am ~ 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/ABBAS H ALAGHEBAND/Primary Examiner, Art Unit 2636